Appeal from an order and judgment (one document) of the Supreme Court, Oswego County (Robert J. Nicholson, J.), entered June 18, 2003. The order and judgment granted the motion of defendant Eldan Homes, Inc. and cross motion of defendant Fairmont Carpet & Linoleum, Inc. for summary judgment dismissing the complaint against them in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying in part the motion of defendant Eldan Homes, Inc. and cross motion of defendant Fairmount Carpet & Linoleum, Inc. and reinstating the common-law negligence and derivative causes of action against them and as modified the order is affirmed with costs to plaintiffs.
Same memorandum as in Catherman v Bryerton (6 AD3d 1226 [2004]). Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.